COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
WALLACE
  LAYNE,
 
                            Appellant,
 
v.
 
SHENEE
  LAYNE,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00492-CV
 
Appeal from the
 
383rd District Court
 
of El Paso County, Texas
 
(TC#2003CM2679)




 
MEMORANDUM
OPINION
On January 27, 2004, this Court gave
notice to appellant that it appears he no longer wishes to pursue this appeal,
as neither appellant=s brief nor motion for extension of time had been filed.  No response to this notice has been
received.  Therefore,
pursuant to Tex. R. App. P. 38.8 the case is hereby
dismissed for want of prosecution.
 
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.